Name: 2000/528/EC: Commission Decision of 24 August 2000 concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC (notified under document number C(2000) 2628)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  health;  means of agricultural production;  Europe;  tariff policy
 Date Published: 2000-08-25

 Avis juridique important|32000D05282000/528/EC: Commission Decision of 24 August 2000 concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC (notified under document number C(2000) 2628) Official Journal L 214 , 25/08/2000 P. 0042 - 0044Commission Decisionof 24 August 2000concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC(notified under document number C(2000) 2628)(2000/528/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain animals and products with a view to the completion of the internal market(1), as last amended by Council Directive 982/1187/EEC(2) and, in particular, Article 10 threof,Whereas:(1) Outbreaks of Classical Swine Fever have occurred in the United Kingdom.(2) In view of the trade in live pigs, these outbreaks are liable to endanger the herds of other Member States.(3) Pending the meeting of the Standing Veterinary Committee and in collaboration with the Member State concerned the Commission took interim measures by Decision 2000/515/EC(3) concerning certain protection measures relating to classical swine fever in the United Kingdom.(4) Following results of epidemiological enquiries, since it is possible to define more precisely geographical areas which present a particular risk, the restrictions can apply on a regional basis.(5) Following in an-depth examination of epidemiological data and control measures in place, it is necessary to adapt the interim measures and, forthwith, to repeal Decision 2000/5105/EC.(6) This Decision is in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS REGULATION:Article 11. The United Kingdom shall not dispatch pigs from Great Britain unless the pigs:(a) come from an area outside the areas described in Annex I, and;(b) come from a holding where no live pigs have been introduced during the 30 day period immediately prior to the dispatch of the pigs in question.2. Movements of pigs coming from the areas of Great Britain outside the areas described in Annex I to other Member States shall only be allowed followed three days advance notification to the central and local veterinary authorities of destination and dispatched by the competent veterinary authority.Article 21. The United Kingdom shall not dispatch porcine semen unless the semen oroginates from boars kept at a collection centre referred to in Article 3(a) of Council Directive 980/429/EEC(4) and situated outside the areas described in Annex I.2. The United Kingdom shall not dispatch ova and embryos of swine unless the ova and embryos originate from swine kept at a holding situated outside the areas described in Annex I.Article 31. The Health certificate provided for in Council Directive 64/432/EEC(5) accompanying pigs sent from the United Kingdom must be completed by the following:"Animals in accordance with Commission Decision 2000/528/EC of 24 August 2000 concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC".2. The Health certificate provided for in Directive 90/429/EEC accompanying boar semen sent from the United Kingdom must be completed by the following:"Semen in accordance with Commission Decision 2000/528/EC of 24 August 2000 concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC".3. The Health certificate provided in Commission Decision 95/483/EEC(6) accompanying embryos and ova of swine sent from the United Kingdom must be completed by the following:"Embryos/ovas(7) in accordance with Commission Decision 2000/528/EC of 24 August 2000 concerning certain protection measures relating to Classical Swine Fever in the United Kingdom and repealing Decision 2000/515/EC"Article 4The United Kingdom shall ensure that vehicles which have been used for the transport of pigs are cleaned and disinfected after each operation and the transporter shall furnish proof of such disinfection.Article 5The United Kingdom shall at 8 day intervals present data on the Classical Swine Fever situation in the format indicated in Annex II.Article 6The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof.Article 7This decision is applicable until 15 September 2000.Article 8Decision 2000/515/EC is hereby repealed.Article 9This Decision is addressed to the Member States.Done at Brussels, 24 August 2000.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 207, 17.8.2000, p. 22.(4) OJ L 224, 18.8.1990, p. 62.(5) OJ L 121, 29.7.1964, p. 1977/64.(6) OJ L 275, 18.11.1995, p. 30.(7) Delete as appropriate.ANNEX INORFOLKSUFFOLKESSEXANNEX IICLASSICAL SWINE FEVER REPORT>PIC FILE= "L_2000214EN.004403.EPS">